Citation Nr: 0839491	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  03-21 621A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.	Entitlement to an evaluation in excess of 50 percent for 
residuals of a head trauma with an amnesic disorder, 
psychotic disorder, depressive disorder and anxiety 
disorder.

2.	Entitlement to a total disability rating based upon 
individual unemployability (TDIU) due to service-connected 
disabilities.

3.	Entitlement to an evaluation in excess of 30 percent for 
post-traumatic headaches due to head trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1981 to 
November 1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.  Jurisdiction of the veteran's claim has been 
transferred to the RO in Chicago, Illinois.

The veteran was afforded a hearing before the Board via 
videoconference in May 2005.  A transcript of the hearing is 
of record.

This case was brought before the Board in June 2007, at which 
time the claim was remanded to allow the Agency of Original 
Jurisdiction (AOJ) to further assist the veteran in the 
development of his claim, to include obtaining VA treatment 
records.  The requested development having been completed, 
the case is once again before the Board for appellate 
consideration of the issue on appeal.

According to VA General Counsel, the question of entitlement 
to TDIU may be considered as a component of an appealed 
increased rating claim if the TDIU claim is based solely upon 
the disability or disabilities that are the subject of the 
increased rating claim.  See VAOPGCPREC 6-96.  VA General 
Counsel opinions are binding on the Board.  See 38 U.S.C.A. 
§ 7104(c) (West 2002); 38 C.F.R. § 14.507 (2008).  Because 
the Board is basing its determination for TDIU solely on the 
veteran's service-connected residuals of a head trauma with 
an amnesic disorder, psychotic disorder, depressive disorder 
and anxiety disorder, the Board concludes that it has 
jurisdiction over the issue of the veteran's entitlement to 
TDIU.  Accordingly, that issue has been added to the present 
appeal, as listed above.  See Roberson v. Principi, 251 F.3d 
1378 (Fed. Cir. 2001) (a separate, formal claim is not 
required in cases where an informal claim for TDIU has been 
reasonably raised); see also VAOPGCPREC 12-2001 (July 6, 
2001) (further expansion on the concept of when an informal 
claim for TDIU has been submitted).  Additionally, the Board 
notes that there is no prejudice to the veteran in this case 
because the Board is granting entitlement to TDIU benefits. 


FINDINGS OF FACT

1.	The veteran's residuals of a head trauma with an amnesic 
disorder, psychotic disorder, depressive disorder and 
anxiety disorder is manifested by no more than 
occupational and social impairment with deficiencies in 
most areas due to such symptoms as depression, chronic 
sleep impairment with nightmares, unprovoked irritability, 
social isolation, poor short-term memory, auditory 
hallucinations, intermittent inability to perform 
activities of daily living and an inability to establish 
and maintain effective work and social relationships with 
a Global Assessment of Functioning (GAF) score of 35 to 
48.

2.	The competent evidence of record indicates the veteran's 
residuals of a head trauma with an amnesic disorder, 
psychotic disorder, depressive disorder and anxiety 
disorder renders him unable to secure or follow 
substantially gainful employment.

3.	In correspondence dated October 2006 and received February 
21, 2007, prior to the promulgation of a decision in the 
appeal, the veteran indicated a desire to withdraw the 
appeal of the issue of entitlement to an evaluation in 
excess of 30 percent for post-traumatic headaches should 
he be awarded TDIU.


CONCLUSIONS OF LAW

1.	The criteria for an evaluation of 70 percent, but not 
greater, for residuals of a head trauma with an amnesic 
disorder, psychotic disorder, depressive disorder and 
anxiety disorder have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, 
Diagnostic Code 9499-9413 (2008).

2.	The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disability have been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2008).

3.	The criteria for withdrawal of a Substantive Appeal have 
been met with respect to the issue of entitlement to an 
evaluation in excess of 30 percent for post-traumatic 
headaches.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Since the Board is granting entitlement to TDIU, the entire 
benefit sought on appeal, in essence, has been granted.  
Thus, no purpose would be served by undertaking an analysis 
of whether there has been compliance with the notice and duty 
to assist requirements set out in the Veterans Claims 
Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92, 57 Fed. Reg. 49,747 (1992).

I.	Increased Evaluation

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where, as in the present case, entitlement to compensation 
has already been established and increase in disability 
rating is at issue, present level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Therefore, although the Board has thoroughly reviewed all 
evidence of record, the more critical evidence consists of 
the evidence generated during the appeal period.  Further, 
the Board must evaluate the medical evidence of record since 
the filing of the claim for increased rating and consider the 
appropriateness of a "staged rating" (i.e., assignment of 
different ratings for distinct periods of time, based on the 
facts).  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see 
also Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran's residuals of a head trauma with an amnesic 
disorder, psychotic disorder, depressive disorder and anxiety 
disorder is currently evaluated as 50 percent pursuant to 
38 C.F.R. § 4.130, Diagnostic Code 9413 (2008).  Under this 
diagnostic code, a 50 percent evaluation is warranted when 
there is occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or stereo-
typed speech; panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining effective 
work and social relationships.  Id.

A 70 percent disability evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there 
is total occupational and social impairment, due to such 
symptoms as: persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran meets the criteria for a 70 percent evaluation, but 
no more, for the psychiatric symptoms of his head trauma 
residuals.  In this regard, a February VA examination report, 
VA treatment records and VA physician statements indicate 
that the veteran's head trauma residuals are characterized by 
depression, chronic sleep impairment with nightmares, 
flashbacks, unprovoked irritability, social isolation, poor 
short-term memory, grossly impaired communication, 
intermittent inability to perform activities of daily living 
and an inability to establish and maintain effective work and 
social relationships.  

As will be discussed below, such symptoms indicate 
occupational and social impairment which is suggestive of a 
70 percent disability evaluation.  However, such evidence 
does not demonstrate symptomatology severe enough to merit a 
100 percent evaluation.

For example, while the evidence clearly demonstrates that the 
veteran experiences impaired impulse control, it does not 
indicate that he is in persistent danger of hurting himself 
or others.  In this regard, the Board observes that both the 
February 2006 VA examination and VA treatment records 
explicitly note suicidal and homicidal ideation are absent 
(see, e.g., March 2006 and October 2007 VA treatment 
records).  The Board acknowledges a December 2007 statement 
by a VA physican indicating the veteran suffered from 
auditory hallucinations and considered actions that could 
have resulted in severe injury or death.  However, the Board 
notes that the veteran denied having acted upon these 
thoughts; thus, the Board finds that the veteran is not in 
persistent danger of hurting himself, a symptom warranting a 
100 percent evaluation.

Furthermore, a 100 percent evaulation is not warranted as 
there is no evidence of any gross impairment in thought 
process, grossly inappropriate behavior, a disorientation to 
time or place, or a memory loss for names of close relatives, 
own occupation, or own name.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9413.  Although the February 2006 VA 
examination report notes the veteran's psychiatric disorder 
causes significant short-term memory loss, such memory loss 
is described as mild, the veteran is noted as having no 
impairment in thought process or communication.  Furthermore, 
he has consistently been described as friendly and 
cooperative.

The Board acknowledges that the veteran has a history of 
auditory hallucinations. Specifically, the February 2006 VA 
examination report as well as VA treatment records and 
statements from the veteran's physicians note that the 
veteran currently suffers from auditory hallucinations.  
However, such symptomatology, alone, is not sufficient to 
warrant a higher evaluation given the veteran's total 
disability picture.

Also of record are the veteran's Global Assessment 
Functioning (GAF) scores.  GAF scores are a scale reflecting 
the "psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  The Fourth 
Edition of the American Psychiatric Association's Diagnostic 
and Statistical Manual of Mental Disorders (DSM-IV) 
contemplates that the GAF scale will be used to gauge a 
person's level of functioning at the time of the evaluation 
(i.e., the current period) because ratings of current 
functioning will generally reflect the need for treatment or 
care.  The Board notes that while GAF scores are probative of 
the veteran's level of impairment, they are not to be viewed 
outside the context of the entire record.  Therefore, they 
will not be relied upon as the sole basis for an increased 
disability rating.

The veteran's GAF scores have remained relatively constant 
throughout the appeal period.  In this regard, the veteran's 
GAF scores have been assessed as 45 in August 2004, 35 in 
December 2004, 45 in February 2006 and 48 in November 2007.  
A GAF score of 41 to 50 is indicative of serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social 
occupations, or school functioning (e.g., no friends, unable 
to keep a job).  A GAF score of 31 to 40 is indicative of 
some impairment of reality testing or communication (e.g., 
speech at times is illogical, obscure or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., a depressed man 
avoids friends, neglects family and is unable to work).  
Therefore, Board observes that GAF scores of 35 to 48 are 
consistent with a 70 percent evaluation and the 
symptomatology contemplated by such evaluation.

The Board acknowledges that the veteran does not meet all of 
the criteria for a 70 percent disability evaluation.  For 
example, there is no evidence of obsessional rituals or near-
continus panic or depression.  However, there is evidence 
that he has some level of depression, impaired impulse 
control with auditory hallucinations, and an inability to 
establish and maintain effective relationships.  Also of 
record are GAF scores consistent with serious impairment.  
Under such circumstances, the Board concludes that the 
veteran meets the criteria for a 70 percent evaluation.  

Overall, the evidence discussed above, to include the 
veteran's GAF scores, supports no more than a 70 percent 
rating.  The Board acknowledges that the evidence of record 
demonstrates that the veteran demonstrates some symptomology 
that may be more consistent with a 100 percent evaluation; 
however, his overall disability picture does not warrant a 
higher rating in excess of 70 percent.  In reaching its 
decision, the Board considered the benefit-of-the-doubt rule.  
However, the preponderance of the evidence is against an 
evaluation higher than 70 percent, and therefore, does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).



II.	TDIU

Entitlement to TDIU requires the presence of impairment so 
severe that it is impossible for the average person to follow 
a substantially gainful occupation.  Consideration may be 
given to the veteran's level of education, special training, 
and previous work experience in arriving at a conclusion, but 
not to his age or to the impairment caused by non- service-
connected disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2008).  In reaching such 
a determination, the central inquiry is "whether the 
veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).

The law provides that a total disability rating may be 
assigned where the schedular rating is less than total, when 
the person is unable to secure or follow a substantially 
gainful occupation as a result of service-connected 
disabilities, provided that, if there is only one such 
disability, this disability shall be ratable at 60 percent or 
more, or if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more and 
sufficient additional disability to bring the combined rating 
to 70 percent or more.  See 38 C.F.R. § 4.16(a).

The veteran is service-connected for residuals of a head 
trauma with an amnesic disorder, psychotic disorder, 
depressive disorder and anxiety disorder, which, as 
determined above, is evaluated as 70 percent disabling, post-
traumatic headaches due to head trauma, evaluated as 30 
percent disabling, and residuals of a skull fracture, 
evaluated as noncompensable.  The assigned 70 percent rating 
for residuals of a head trauma with an amnesic disorder, 
psychotic disorder, depressive disorder and anxiety disorder 
meets the criteria for schedular consideration of TDIU.  Id.  
Thus, the veteran is eligible to receive TDIU benefits.

For reasons stated immediately below, the Board finds that 
the evidence of record demonstrates that the veteran's 
service-connected residuals of a head trauma with an amnesic 
disorder, psychotic disorder, depressive disorder and anxiety 
disorder renders him unable to secure and follow a 
substantially gainful occupation.

The symptomatology associated with the veteran's residuals of 
a head trauma with an amnesic disorder, psychotic disorder, 
depressive disorder and anxiety disorder for the appeal 
period has been described in some detail above in connection 
with the first issue on appeal.  The Board will not belabor 
the point that the veteran evidences difficulty adapting to a 
work-like setting, as such has already been detailed in the 
discussion of the increased rating claim above.  Of 
particular significance, however, is the statement by the 
February 2006 VA examiner that the veteran is unlikely to 
ever be able to sustain consistent employment due to his 
emotional and cognitive issues.  Also pertinent is a July 
2008 statement by a VA physician, which notes the veteran is 
not capable of sustained gainful employment.  The VA 
physician noted that the veteran's total and permanent 
disability is both mental and physical in origin.  Such 
evidence is consistent with the veteran's low GAF scores 
during this appeal which reflect serious impairment in 
occupational functioning. 

In short, the competent evidence of record indicates that the 
veteran's service-connected residuals of a head trauma with 
an amnesic disorder, psychotic disorder, depressive disorder 
and anxiety disorder is productive of serious symptomatology 
which can be said to preclude employability.

Based on the above analysis, the Board concludes that a grant 
of TDIU is warranted under 38 C.F.R. § 4.16(a).  The benefit 
sought on appeal is accordingly granted.

III.	Post-Traumatic Headaches

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2008).  The appellant has indicated a 
desire to withdraw the issue of entitlement to an evaluation 
in excess of 30 percent for post-traumatic headaches should 
he be awarded TDIU.  As discussed above, the Board has 
determined that a grant of TDIU is warranted.  Accordingly, 
the Board does not have jurisdiction to review the issue of 
entitlement to an evaluation in excess of 30 percent for 
post-traumatic headaches and the appeal is dismissed.


ORDER

An evaluation of 70 percent, and no more, for residuals of a 
head trauma with an amnesic disorder, psychotic disorder, 
depressive disorder and anxiety disorder is granted, subject 
to the laws and regulations governing the payment of monetary 
benefits.

TDIU is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

The issue of entitlement to an evaluation in excess of 30 
percent for post-traumatic headaches is dismissed.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


